April 11, 2007 Board of Directors Nationwide Life Insurance Company One Nationwide Plaza Columbus, Ohio 43215 Re:Flexible Purchase Payment Modified Guaranteed Annuity Contracts Nationwide Life Insurance Company SEC File No. 333-49112 Ladies and Gentlemen: I am furnishing this opinion in connection with the registration, under the Securities Act of 1933, as amended, of Flexible Purchase Payment Modified Guaranteed Annuity Contracts that Nationwide Life Insurance Company (Nationwide) continuously offers and sells.I have examined Post-effective Amendment No. 9 to the Registration Statement on Form S-1, and related documents, and I have reviewed the questions of law I considered necessary and appropriate.On the basis of this examination and review, it is my opinion that: 1. Nationwide is a corporation duly organized and validly existing as a stock life insurance company under the laws of the State of Ohio, and is duly authorized by the Insurance Department of the State of Ohio to issue the contracts. 2. Nationwide has filed the form of contract in the states where it is eligible for approval.Upon issuance, the contracts will be valid and binding obligations of Nationwide. I hereby consent to the use of this opinion as an exhibit to this registration statement. Sincerely, /s/ W. Michael Stobart W. Michael Stobart Managing Counsel
